 Case 4:20-cv-05077-SMJ           ECF No. 1   filed 05/15/20   PageID.1 Page 1 of 14



 1   Nicholas D. Kovarik, WSBA #35462
     Email: nick@pyklawyers.com
 2
     PISKEL YAHNE KOVARIK, PLLC
 3   522 W. Riverside Ave., Suite 700
 4
     Spokane, Washington 99201
     509-321-5930 – Telephone
 5   509-321-5935 – Facsimile
 6   Attorney for Plaintiff David Weller
 7
                                  U.S. DISTRICT COURT
 8
                            EASTERN DISTRICT OF WASHINGTON
 9
      DAVID WELLER, Individually and                    Case No.: 4:20-cv-5077
10    For Others Similarly Situated.
11
                    Plaintiffs,                         CLASS AND COLLECTIVE
             v.                                         ACTION COMPLAINT
12
                                                        JURY TRIAL DEMANDED
13    RCS CORPORATION
14
                       Defendant.
15
16
            Plaintiff David Weller (Weller) is informed and believes, and on that basis

17   alleges, as follows:
18
                                              SUMMARY
19
20          1.     RCS Corporation (RCS) failed to pay Weller, and other workers like
21   him, overtime as required by the Fair Labor Standards Act (FLSA) and the Revised
22
     Code of Washington, Chapter 49.46 et seq. (RCW), Washington’s Minimum Wage Act
23
24   (WMWA), and any relevant regulations and/or rules adopted by the Washington
25
     Director of Labor and Industries (collectively, “Washington Wage Laws”).
26
            2.     Instead, RCS pays Weller, and other workers like him, the same hourly
27
28   rate for all hours worked, including those in excess of 40 in a workweek.
      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 1
 Case 4:20-cv-05077-SMJ        ECF No. 1    filed 05/15/20   PageID.2 Page 2 of 14



 1          3.     RCS further failed to pay Weller, and other workers like him, for all rest
 2
     breaks, meal breaks in violation of Washington Wage Laws.
 3
 4
            4.     Weller brings this collective and class action to recover unpaid overtime

 5   and other damages.
 6
                                   JURISDICTION AND VENUE
 7
 8          5.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C.

 9   § 1331 and 29 U.S.C. § 216(b).
10
            6.     The Court has federal jurisdiction over this action pursuant to the
11
12   jurisdictional provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The
13   Court also has supplemental jurisdiction over any state law sub-class pursuant to 28
14
     U.S.C. § 1367.
15
16          7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 a significant
17
     portion of the facts giving rise to this lawsuit occurred in this District.
18
                                           THE PARTIES
19
20          8.     Weller is an hourly employee of RCS. His written consent is attached as
21
     Exhibit A.
22
23          9.     Weller seeks conditional and final certification of this FLSA collective

24   action under 29 U.S.C. § 216(b).
25
            10.    The class of similarly situated employees sought to be certified as a
26
27   collective action under the FLSA is defined as:
28

      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 2
 Case 4:20-cv-05077-SMJ      ECF No. 1     filed 05/15/20   PageID.3 Page 3 of 14



 1         All hourly employees of RCS who were, at any point in the past 3 years,
           paid “straight time for overtime.” (the “FLSA Class”).
 2
 3         11.    Weller also seeks certification of a class under Fed. R. Civ. P. 23 to
 4
     remedy RCS’s violations of the Washington Wage Laws.
 5
 6         12.    The class of similarly situated employees sought to be certified as a class

 7   action for the purposes of pursuing their Washington Wage Laws claims is defined
 8
     as:
 9
10         All hourly employees of RCS who worked in Washington who were, at
           any point in the past 3 years, paid “straight time for overtime” (the
11         “Washington Class”).
12
           13.    Collectively, the FLSA Class Members and Washington Class Members
13
14   are referred to as “Class Members.”
15
           14.    RCS is a South Carolina corporation with headquarters in Charlotte,
16
     North Carolina. RCS may be served with process by serving its registered agent:
17
18   Karen A. Garcia, 11605 N. Community House Road, Suite 100, Charlotte, North
19
     Carolina 28277.
20
21
                                 Coverage Under the FLSA

22         15.    At all times hereinafter mentioned, RCS was and is an employer within
23
     the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).
24
25         16.    At all times hereinafter mentioned, RCS was and is an enterprise within
26   the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).
27
28

      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 3
 Case 4:20-cv-05077-SMJ       ECF No. 1    filed 05/15/20   PageID.4 Page 4 of 14



 1          17.    At all relevant times, RCS was an enterprise engaged in commerce or in
 2
     the production of goods for commerce within the meaning of Section 3(s)(1) of the
 3
 4
     FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees

 5   engaged in commerce or in the production of goods for commerce, or employees
 6
     handling, selling, or otherwise working on goods or materials that have been moved
 7
 8   in or produced for commerce - such as computers, automobiles, and cell phones –

 9   because RCS is a staffing firm providing services to the energy, engineering, and
10
     utility industries throughout this country.
11
12          18.    At all relevant times, RCS had an annual gross volume of sales made in
13   excess of $500,000.00.
14
            19.    At all times hereinafter mentioned, Weller and the Putative Class
15
16   Members were engaged in commerce or in the production of goods for commerce
17
     per 29 U.S.C. §§ 206-207.
18
                                           THE FACTS
19
20          20.    RCS is a nationwide staffing firm that provides services to the energy,
21
     engineering, and utility sectors.
22
23          21.    In order to provide these services, it employs individuals like Weller.

24          22.    Weller was an hourly employee of RCS.
25
            23.    Weller was hired around August of 2016.
26
27          24.    Weller was a Maintenance Outage Coordinator and a Senior Scheduler
28   for RCS.
      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 4
 Case 4:20-cv-05077-SMJ      ECF No. 1      filed 05/15/20   PageID.5 Page 5 of 14



 1         25.    RCS paid Weller by the hour.
 2
           26.    RCS paid Weller $100 per hour.
 3
 4
           27.    Weller reports the hours he works to RCS on a regular basis.

 5         28.    If Weller worked fewer than 40 hours in a week, he was only paid only
 6
     for the hours he worked.
 7
 8         29.    But Weller regularly worked more than 40 hours in a week.

 9         30.    Weller would sometimes work up to 72 hours in a week.
10
           31.    The hours Weller worked are reflected in RCS’s records.
11
12         32.    RCS paid Weller at the same hourly rate for all hours worked, including
13   those in excess of 40 in a workweek.
14
           33.    Rather than receiving time and half as required by the FLSA, Weller and
15
16   the Putative Class Members only received “straight time” pay for overtime hours
17
     worked.
18
           34.    This “straight time for overtime” payment scheme violates the FLSA
19
20   and the Washington Wage Laws.
21
           35.    Weller and the Putative Class Members were not paid for periods of
22
23   inactivity during meal breaks and rest breaks.

24         36.    RCS has not paid Weller and the Putative Class Members the overtime
25
     they are owed, constituting waiting time.
26
27         37.    RCS was aware of the overtime requirements of the FLSA and
28   Washington Wage Laws.
      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 5
 Case 4:20-cv-05077-SMJ       ECF No. 1    filed 05/15/20   PageID.6 Page 6 of 14



 1            38.   RCS nonetheless failed to pay certain hourly employees, such as Weller,
 2
     overtime.
 3
 4
              39.   RCS did not pay Weller and the Putative Class Members on a salary

 5   basis.
 6
              40.   RCS’s failure to pay overtime to these hourly workers was, and is, a
 7
 8   willful violation of the FLSA and the Washington Wage Laws.

 9                                     FLSA VIOLATIONS
10
              41.   By failing to pay Weller and the FLSA Class Members overtime at one-
11
12   and-one-half times their regular rates, RCS violated the FLSA’s overtime provisions.
13            42.   RCS owes Weller and the FLSA Class Members the difference between
14
     the rate actually paid and the proper overtime rate.
15
16            43.   Any differences in job duties do not detract from the fact that these
17
     hourly workers are entitled to overtime pay.
18
              44.   Because RCS knew, or showed reckless disregard for whether, its pay
19
20   practices violated the FLSA, RCS owes these wages for at least the past three years.
21
              45.   RCS is liable to Weller and the FLSA Class Members an amount equal
22
23   to all unpaid overtime wages as liquidated damages.

24            46.   Weller and the FLSA Class Members are entitled to recover all
25
     reasonable attorneys’ fees and costs incurred in this action.
26
27
28

      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 6
 Case 4:20-cv-05077-SMJ      ECF No. 1    filed 05/15/20   PageID.7 Page 7 of 14



 1           47.   The workers impacted by RCS’s “straight time for overtime” scheme
 2
     should be notified of this action and given the chance to join pursuant to 29 U.S.C. §
 3
 4
     216(b).

 5                          WASHINGTON WAGE LAW VIOLATIONS
 6
             48.   Weller realleges and reincorporates all allegations above as if
 7
 8   incorporated herein.

 9           49.   The foregoing conduct, as alleged, violate the Washington Wage Laws.
10
             50.   At all relevant times, RCS has been, and continue to be, an “employer”
11
12   within the meaning of the Washington Wage Laws. At all relevant times, RCS
13   employed “employee[s],” including Weller and the Washington Class, within the
14
     meaning of the Washington Wage Laws.
15
16           51.   RCW §49.52.070 provides that employers who violate Washington’s
17
     minimum wage laws under the circumstances present in this case are liable for double
18
     the amount of wages improperly withheld.
19
20           52.   Pursuant to RCW §49.52.080, there exists a presumption of willfulness.
21
             53.   The Washington Wage Laws require an employer, such as RCS to pay
22
23   overtime compensation to all non-exempt employees. Weller and the Washington

24   Class are not exempt from overtime pay requirements under the Washington Wage
25
     Laws.
26
27           54.   More specifically, the Washington Class members’ claims are subject to
28   the three-year statute of limitations applicable to the WMWA and implied contracts,
      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 7
 Case 4:20-cv-05077-SMJ       ECF No. 1   filed 05/15/20   PageID.8 Page 8 of 14



 1   as provided under RCW § 4.16.080(3). See e.g., Seattle Prof'l Eng'g Employees Ass'n v.
 2
     Boeing Co., 139 Wash. 2d 824, 838, 991 P.2d 1126, 1134, opinion corrected on denial
 3
 4
     of reconsideration, 1 P.3d 578 (Wash. 2000); Mitchell v. PEMCO Mut. Ins. Co., 134

 5   Wash. App. 723, 737, 142 P.3d 623 (2006).
 6
           55.    At all relevant times, RCS had a policy and practice of failing and
 7
 8   refusing to pay overtime pay to Weller for his hours worked in excess of forty hours

 9   per workweek.
10
           56.    RCS violated Washington Wage Laws including, but not necessarily
11
12   limited to, RCW, WMWA, by failing to pay the Washington Class on a salary basis.
13         57.    At all relevant times, RCS did not pay the Washington Class on a salary
14
     basis, so the Washington Class was not exempt under Wash. Admin. Code §296-128-
15
16   510 (executive), Wash. Admin. Code §296-128-520 (administrative), Wash. Admin.
17
     Code §296-128-530 (professional), and Wash. Admin. Code §296-128-532 (salary
18
     basis and deductions).
19
20         58.    With regards to the Washington Class Members, RCS did not comply
21
     with Washington Admin. Code §296-126-092(4) which provides: “Employees shall
22
23   be allowed a rest period of not less than ten minutes, on the employer’s time, for

24   each four hours of working time.”
25
           59.    At all relevant times, RCS willfully failed and refused, and continues to
26
27   willfully fail and refuse, to pay Weller and the Washington Class Members the
28   amounts owed. Specifically, RCS claws back all hourly advances not paid for
      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 8
 Case 4:20-cv-05077-SMJ      ECF No. 1    filed 05/15/20   PageID.9 Page 9 of 14



 1   rest/meal break time. This conduct violates Washington Wage Laws as alleged in this
 2
     cause of action.
 3
 4
           60.    RCS has denied Weller and the Washington Class wages and benefits of

 5   employment, including contractual vacation pay, as alleged herein. RCS’s deduction
 6
     of Weller and the Washington Class members vacation pay for wages results in
 7
 8   depriving Weller and Washington Class members of their vacation pay, in violation

 9   of RCW §49.52.050. RCS is, therefore, liable to Weller and the Washington Class for
10
     all such vacation pay and other improperly deducted or rebated wages or earnings,
11
12   and double damages, under RCW §49.52.070.
13         61.    Weller and the Washington Class seek recovery of attorneys’ fees, costs,
14
     and expenses of this action to be paid by RCS.
15
16         62.    Weller and the Washington Class seek damages in the amount of the
17
     respective unpaid wages earned and due at the regular hourly wage rate, and at a rate
18
     not less than one and one-half times the regular rate of pay for work performed in
19
20   excess of forty hours in a workweek; actual damages; penalty damages; and such
21
     other legal and equitable relief as the Court deems just and proper.
22
23                      CLASS AND COLLECTIVE ACTION ALLEGATIONS

24         63.    RCS’s illegal “straight time for overtime” policy extends beyond Weller.
25
           64.    It is the “straight time for overtime” payment plan that violates the
26
27   FLSA and Washington Wage Laws in this collective and class action.
28

      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 9
Case 4:20-cv-05077-SMJ       ECF No. 1    filed 05/15/20   PageID.10 Page 10 of 14



 1         65.    RCS pays numerous of hourly employees according to the same
 2
     unlawful scheme.
 3
 4
           66.    Any differences in job duties do not detract from the fact that these

 5   hourly workers were entitled to overtime pay.
 6
           67.    Weller and the Class Members impacted by RCS’s “straight time for
 7
 8   overtime” scheme should be notified of this action and given the chance to join

 9   pursuant to 29 U.S.C. § 216(b).
10
           68.    RCS has accurate records of the wages paid to its hourly workers.
11
12         69.    The Class Members are geographically disbursed, residing, and working
13   in states across the country.
14
           70.    Weller’s experiences are typical of the experiences of all Class Members.
15
16         71.    Weller has no interests contrary to, or in conflict with, the members of
17
     the Class Members. Like each member of the proposed classes, Weller has an interest
18
     in obtaining the unpaid overtime wages owed under state and/or federal law.
19
20         72.    A class and collective action, such as the instant one, is superior to
21
     other available means for fair and efficient adjudication of the lawsuit.
22
23         73.    Absent this action, many members of the FLSA Class and Washington

24   Class likely will not obtain redress of their injuries and RCS will retain the proceeds
25
     of their violations of the FLSA and Washington Wage Laws.
26
27         74.    Furthermore, individual litigation would be unduly burdensome to the
28   judicial system. Concentrating the litigation in one forum will promote judicial
      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 10
Case 4:20-cv-05077-SMJ      ECF No. 1     filed 05/15/20   PageID.11 Page 11 of 14



 1   economy and parity among the claims of individual members of the classes and
 2
     provide for judicial consistency.
 3
 4
           75.    The questions of law and facts common to each of the FLSA and

 5   Washington Class Members predominate over any questions affecting solely the
 6
     individual members. Among the common questions of law and fact are:
 7
 8                a.     Whether RCS employed the FLSA and Washington Class

 9                       Members within the meaning of the FLSA and Washington
10
                         Wage Laws;
11
12                b.     Whether the FLSA and Washington Class Members were exempt
13                       from overtime;
14
                  c.     Whether RCS’s straight time for overtime compensation practice
15
16                       met the salary basis test;
17
                  d.      Whether RCS’s decision not to pay overtime to the FLSA and
18
                         Washington Class Members was made in good faith; and
19
20                e.     Whether RCS’s violation of the FLSA and Washington Wage
21
                         Laws was willful.
22
23         76.    Weller’s claims are typical of the FLSA and Washington Class Members

24   since both have sustained damages arising out of RCS’s illegal and uniform
25
     employment pay policy.
26
27
28

      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 11
Case 4:20-cv-05077-SMJ          ECF No. 1    filed 05/15/20   PageID.12 Page 12 of 14



 1          77.    Weller knows of no difficulty that will be encountered in the
 2
     management of this litigation that would preclude its ability to go forward as a class
 3
 4
     or collective action.

 5          78.    Although the issue of damages may be somewhat individual in
 6
     character, there is no detraction from the common nucleus of liability facts.
 7
 8   Therefore, this issue does not preclude class or collective action treatment.

 9          79.    Concentrating the litigation in one forum will promote judicial economy
10
     and parity among the claims of individual members of the classes and provide for
11
12   judicial consistency.
13                                          JURY DEMAND
14
            80.    Pursuant to F.R.C.P. 38, Weller demands a trial by jury.
15
16                                              PRAYER
17
            81.    WHEREFORE, Weller prays for relief as follows:
18
                   a.        An order designating this lawsuit as a collective action and
19
20                           authorizing notice pursuant to 29 U.S.C. § 216(b) to the
21
                             proposed Class Members to permit them to join this action by
22
23                           filing a written notice of consent;

24                 b.        For an Order designating the state law classes as class actions
25
                             pursuant to Fed. R. Civ. P. 23 under Washington Wage Laws;
26
27
28

      CLASS AND COLLECTIVE ACTION
      COMPLAINT - 12
Case 4:20-cv-05077-SMJ   ECF No. 1     filed 05/15/20   PageID.13 Page 13 of 14



 1             c.    Judgment against RCS awarding Weller and the Class Members
 2
                     all unpaid overtime compensation, liquidated damages, attorneys’
 3
 4
                     fees and costs.

 5             d.    An award of pre- and post-judgment interest on all amounts
 6
                     awarded at the highest rate allowable by law; and
 7
 8             e.    All such other and further relief to which Weller and the Class

 9                   Members may show themselves to be justly entitled.
10
                                           Respectfully submitted,
11
12                                         By: /s/ Nicholas D. Kovarik
                                                 Nicholas D. Kovarik
13                                               WA Bar No. 35462
14                                               nick@pyklawyers.com
                                                 PISKEL YAHNE KOVARIK, PLLC
15
                                                 522 W. Riverside Ave., Suite 700
16                                               Spokane, Washington 99201
                                                 509-321-5930 – Telephone
17
                                                 509-321-5935 – Facsimile
18
                                                  Michael A. Josephson
19
                                                  Texas Bar No. 24014780
20                                                mjosephson@mybackwages.com
21
                                                  Andrew Dunlap
                                                  Texas Bar No. 24078444
22                                                adunlap@mybackwages.com
23                                                Richard M. Schreiber
                                                  Texas Bar No. 24056278
24                                                JOSEPHSON DUNLAP, LLP
25                                                11 Greenway Plaza, Suite 3050
                                                  Houston, Texas 77046
26                                                713-352-1100 – Telephone
27                                                713-352-3300 – Facsimile
                                                  Pro Hac Vice Forthcoming
28

     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 13
Case 4:20-cv-05077-SMJ   ECF No. 1   filed 05/15/20   PageID.14 Page 14 of 14



 1                                              AND
 2
                                                Richard J. (Rex) Burch
 3                                              Texas Bar No. 24001807
 4
                                                rburch@brucknerburch.com
                                                BRUCKNER BURCH, PLLC
 5                                              8 Greenway Plaza, Suite 1500
 6                                              Houston, Texas 77046
                                                713-877-8788 – Telephone
 7                                              713-877-8065 – Facsimile
 8                                              Pro Hac Vice Forthcoming
 9                                              ATTORNEYS FOR PLAINTIFF
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 14
